DETAILED ACTION   
Claims 1-20 are pending.
Claims 1, 17 and 19 are amended.
No Claim(s) is/are canceled.
No Claim(s) is/are added.
Claims 1-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 02/02/2021 have been fully considered but are moot in view of the new ground of rejection.
Claim Objections
The objections to claims 1, 17 and 19 are withdrawn in view of the applicant’s amendment.
Double Patenting Rejection
The double patenting rejection is maintained because of the applicant defers filing a Terminal Disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6, 8, 11, 13-14 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 12, 16 and 20 of U.S. Patent No. 10,009,841 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent No. 10,009,841 B2 is the broadening of the claimed subject matter which are already covered by the claims of U.S. Patent No. 10,009,841 B2 (See claim mapping below).
Instant Application
U.S. Patent No. 10,009,841 B2
1. An apparatus of a station (STA), the apparatus comprising: memory; and, processing circuitry coupled to the memory, the processing circuitry configured to: configure the STA to maintain two network allocation vectors (NAVs) including an intra-basic service set (BSS)(intra-BSS) NAV and a basic NAV; store the intra-BSS NAV in the memory; store the basic NAV in the memory; decode a physical layer (PHY) protocol data unit (PPDU); classify the PPDU as an intra-BSS PPDU if the PPDU is determined to be an intra-BSS PPDU and classify the PPDU as an inter-BSS PPDU if the PPDU is determined to be an inter-BSS PPDU; update the intra-BSS NAV with a duration indicated by the PPDU, if: the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address (RA) indicated by the PPDU is not a media access control (MAC) address of the STA; and update the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV.
1. An apparatus of an high-efficiency (HE) station, the apparatus comprising; a memory and a processing circuitry coupled to the memory, the processing circuitry configured to: associate with a HE access point (AP); decode a frame, wherein the frame comprises a first duration and a transmitter address, wherein the frame is a trigger frame from the HE AP: determine that the frame is an intra basic service set (Intra-BSS), an inter (Inter-BSS), or an unclassified frame, wherein the unclassified frame is either the Intra-BSS frame or the Inter-BSS frame; set an Intra-BSS network allocation vector (NAV) to the first duration if the first duration is longer than a current duration of the Intra-BSS NAV and the frame is determined to be the intra-BSS frame; and set a second NAV to the first duration if the first duration is longer than a current duration of the second NAV and the frame is determined to be the inter-BSS frame or the unclassified frame, respond to the trigger frame if the trigger frame indicates the HE station is to respond to the trigger frame, and if the second NAV is not set and the Intra-BSS NAV is set or the Intra-BSS NAV is not set, wherein the memory is configured to store the frame.
2. The apparatus of claim 1, wherein the processing circuitry is further configured to: if the PPDU comprises a contention free (CF)-end frame and the PPDU is classified as the intra-BSS frame, reset the intra-BSS NAV; and if the PPDU comprises the CF-end frame and the PPDU is classified as the inter-BSS frame, reset the basic NAV.
3. The apparatus of claim 1, wherein the processing circuitry is further configured to: if the PPDU comprises a contention free (CF)-end frame and the PPDU is classified as the intra-BSS frame and the basic NAV was last updated by an unclassified frame, reset both the intra-BSS NAV and the basic NAV.
4. The apparatus of claim 2, wherein the processing circuitry is further configured to: decode a second frame; determine that the second frame is an Intra-BSS second frame, an Inter-BSS second frame, or an unclassified second frame, wherein the unclassified second frame is either the Intra-BSS second frame or the Inter-BSS second frame; if the second frame is a contention free end (CF-End) and the second frame is determined to be the inter-BSS second frame, reset the second NAV; and if the second frame is the CF-End and the second frame is determined to be the Intra-BSS second frame, reset the Intra-BSS NAV and reset the second NAV if the state of the second NAV is unclassified.

7. The apparatus of claim 1, wherein the processing circuitry is further configured to: encode a data fame, acknowledge (ACK) frame, or block ACK (BACK) frame; and respond to the trigger frame by causing the data frame, the ACK frame, or the BACK frame to be transmitted to the HE AP in accordance with at least one from the following group: multi-user multiple-input multiple-output (MU-MIMO) and orthogonal frequency division multiple-access (OFDMA).
6. The apparatus of claim 1, wherein update the regular NAV further comprises: update the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU, the duration indicated by the PPDU is greater than a current value of the basic NAV, and the RA indicated by the PPDU is not the MAC address of the STA. 
2. The apparatus of claim 1, wherein the second NAV further comprises an Inter-BSS state or an unclassified state, and wherein if the frame is determined to be the inter-BSS frame, then the state of the second NAV is Inter-BSS, and if the frame is determined to be the unclassified frame, then the state of second NAV is unclassified.

1…and set a second NAV to the first duration if the first duration is longer than a current duration of the second NAV and the frame is determined to be the inter-BSS frame or the unclassified frame, respond to the trigger frame if the trigger frame indicates the HE station is to respond to the trigger frame, and if the second NAV is not set and the Intra-BSS NAV is set or the Intra-BSS NAV…
11. The apparatus of claim 1, wherein the processing circuitry is further configured to: if the intra-BSS NAV is set to the duration indicated by the PPDU, and the PPDU comprises a transmitter address, store the transmitter address as a transmission opportunity (TXOP) holder associated with the intra-BSS NAV.
3. The apparatus of claim 2, wherein a transmission opportunity (TXOP) holder address is stored for the Intra-BSS NAV and the second NAV, and a basic service set (BSS) identification (BSSID) or BSS color is stored in the second NAV if the state of the second NAV is inter-BSS.

3. The apparatus of claim 2, wherein a transmission opportunity (TXOP) holder address is stored for the Intra-BSS NAV and the second NAV, and a basic service set (BSS) identification (BSSID) or BSS color is stored in the second NAV if the state of the second NAV is inter-BSS.
14. The apparatus of claim 1, wherein the STA is configured to operate in accordance with one or more from the following group: an Institute of Electrical and Electronic Engineers (IEEE) 802.11ax access point, an IEEE 802.11ax station, an IEEE 802.11 station, and an IEEE 802.11 access point.
12. The apparatus of claim 1, wherein the apparatus is one from the following group: a station, an access point, an Institute of Electrical and Electronic Engineers (IEEE) 802.11ax access point, an IEEE 802.11ax station, and an IEEE station, and an IEEE access point.



4… if the second frame is a contention free end (CF-End) and the second frame is determined to be the inter-BSS second frame, reset the second NAV; and if the second frame is the CF-End and the second frame is determined to be the Intra-BSS second frame, reset the Intra-BSS NAV and reset the second NAV if the state of the second NAV is unclassified.



4… if the second frame is a contention free end (CF-End) and the second frame is determined to be the inter-BSS second frame, reset the second NAV; and if the second frame is the CF-End and the second frame is determined to be the Intra-BSS second frame, reset the Intra-BSS NAV and reset the second NAV if the state of the second NAV is unclassified.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Atefi (US 20180376423 A1) in view of Noh et al. (US 20170094685 A1) hereinafter “Noh”
As per claim 1, Atefi discloses an apparatus of a station (STA), the apparatus comprising: memory (Atefi, [0011], one or more memory) and, processing circuitry coupled to the memory (Atefi, [0011], one or more processor), the processing circuitry configured to: 
configure the STA to maintain two network allocation vectors (NAVs) including an intra-basic service set (BSS)(intra-BSS) NAV and a basic NAV (Atefi, [0083], In some configurations, an apparatus (e.g., STA) maintains a plurality (e.g., two or more) NAVs. One NAV may be adapted for intra-BSS frames and another NAV may be adapted for inter-BSS frames)
store the intra-BSS NAV in the memory (Atefi, [0087], in some configurations, the apparatus (e.g., STA) may consider (e.g., only) the existing/current/stored/previously-set setting, duration of time, TXOP of the NAV of the apparatus (e.g., STA))
store the basic NAV in the memory (Atefi, [0087], in some configurations, the apparatus (e.g., STA) may consider (e.g., only) the existing/current/stored/previously-set setting, duration of time, TXOP of the NAV of the apparatus (e.g., STA))
(Atefi, [0104], begin/initiate preparation of an UL transmission (e.g., an UL PPDU) corresponding to/associated with/in response to/based on information included in the at least first portion of the ULTR)
classify the PPDU as an intra-BSS PPDU if the PPDU is determined to be an intra-BSS PPDU (Atefi, [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination) and classify the PPDU as an inter-BSS PPDU if the PPDU is determined to be an inter-BSS PPDU (Atefi, [0077], it was assigned/associated (e.g., an inter-BSS AP/TX/apparatus; See also [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination)
Atefi does not explicitly disclose updating the intra-BSS NAV in the memory with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address indicated by the PPDU is not a media access control (MAC) address of the STA; and updating the basic NAV in the memory with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV.
Noh discloses updating the intra-BSS NAV in the memory with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV (Noh, [0041], If the STA determines that the PPDU is an intra-BSS PPDU, the STA sets/updates its NAV using a duration indicated in the control field of the PPDU, if this new NAV is greater than the existing NAV), and a receiver address (RA) indicated by the PPDU is not a media access control (MAC) address of the STA (Noh, [0042], where the MAC address indicated in the RA field does not match the MAC address of the STA; In some cases, the STA is unable to successfully decode the payload (e.g., PSDU) of the PPDU and thus the STA may not be able to obtain the MAC address indicated in the RA field of the MAC header)
and updating the basic NAV in the memory with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV (Noh, [0041], if the STA determines that the received power is equal to or greater than the OBSS PD level, the STA sets/updates its NAV using the duration indicated in a duration field of a control field of the PPDU, if this new NAV is greater than the existing NAV)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Noh related to update the intra-BSS NAV in the memory with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address indicated by the PPDU is not a media access control (MAC) address of the STA and updating the basic NAV in the memory with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is 

As per claim 2, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: if the PPDU comprises a contention free (CF)-end frame and the PPDU is classified as the intra-BSS frame, reset the intra-BSS NAV and if the PPDU comprises the CF-end frame and the PPDU is classified as the inter-BSS frame, reset the basic NAV(Atefi, [0077], receives a particular message/signal (e.g., contention free end message/signal) an overlapping BSS apparatus (e.g., AP/TX), that apparatus (e.g., RX/STA) will not adjust, change, reset, modify, and/or adjust one or more parameters/settings corresponding to a preceding/most-recent/last network allocation vector update, which may have been caused by an apparatus (e.g., AP/TX) with which it was assigned/associated (e.g., an inter-BSS AP/TX/apparatus))

As per claim 3, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: if the PPDU comprises a contention free (CF)-end frame and the PPDU is classified as the intra-BSS frame and the basic NAV was last updated by an unclassified frame, reset both the intra-BSS NAV and the basic NAV (Atefi, [0077], receives a particular message/signal (e.g., contention free end message/signal) an overlapping BSS apparatus (e.g., AP/TX), that apparatus (e.g., RX/STA) will not adjust, change, reset, modify, and/or adjust one or more parameters/settings corresponding to a preceding/most-recent/last network allocation vector update, which may have been caused by an apparatus (e.g., AP/TX) with which it was assigned/associated (e.g., an inter-BSS AP/TX/apparatus))

As per claim 4, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: 
if the PPDU comprises a duration field, set the duration indicated by the PPDU as a duration indicated by the duration field (Noh, [0073], the duration is indicated in a TXOP duration field)
and if PPDU comprises a power save (PS) poll frame (Noh, the received PPDU includes a UL data frame), set the duration indicated by the PPDU as a time, in microseconds, required to transit one acknowledgement (ACK) frame (Noh, [0066], the response includes ACK/BA frame) plus a time of a short interface space (SIFS) (Noh, [0073], a SIFS time after receiving the first PPDU)

As per claim 5, Atefi in view of Noh disclose the apparatus of claim 4, wherein the duration indicated by the PPDU is rounded up to a next higher integer (Noh, [0009], determine whether a duration indicated in a control field of a preamble portion of the first PPDU is greater than a current NAV value)

As per claim 6, Atefi in view of Noh disclose the apparatus of claim 1, wherein update the regular NAV further comprises: 
update the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU (Noh, [0041], If the STA determines that the PPDU is an intra-BSS PPDU, the STA sets/updates its NAV using a duration indicated in the control field of the PPDU, if this new NAV is greater than the existing NAV), the duration indicated by the PPDU is greater than a current value of the basic NAV, and the RA indicated by the PPDU is not the MAC address of the STA (Noh, [0042],  the STA is unable to successfully decode the payload (e.g., PSDU) of the PPDU and thus the STA may not be able to obtain the MAC address indicated in the RA field of the MAC header)

As per claim 7, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: determine a virtual carrier sense (Atefi, [0122], a `NAV` refers to a virtual carrier sensing mechanism) is busy if the intra-BSS NAV or the basic NAV are zero (Atefi, [0122], e.g., has a value of zero)

As per claim 8, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: in response to the PPDU being a trigger frame from an access point (AP) the STA is associated with, determine whether a virtual carrier sense is busy or idle based on the basic NAV and refrain from considering the intra-BSS NAV (Atefi, [0080], the NAV was set by a frame originating from an intra-BSS STAs)

As per claim 9, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: 
determine the duration indicated by the PPDU based on a duration field of a high-efficiency signal A (HE-SIG-A) field (Noh, [0039], using the duration indicated in the TXOP duration field of the HE-SIG-A field of the preamble portion of the PPDU to set/update its NAV)
(Noh, [0039], STA may not be able to successfully decode a PSDU from a PPDU, and thus may not be able to obtain duration information)
and if the STA does decode the indication of the duration in the MAC field, determine the duration of the PPDU based on the indication of the duration in the MAC field (Noh, [0039], and thus is more likely to be successfully decoded compared to the payload portion)

As per claim 10, Atefi in view of Noh disclose the apparatus of claim 9, wherein the processing circuitry is further configured to: if the PPDU does not comprise the duration field of the HE-SIG-A field or the indication of the duration in the MAC field, determine the duration of the PPDU based on a type of a frame of the PPDU (Noh, [0039], using the duration indicated in the TXOP duration field of the HE-SIG-A field of the preamble portion of the PPDU to set/update its NAV)

As per claim 11, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: if the intra-BSS NAV is set to the duration indicated by the PPDU, and the PPDU comprises a transmitter address, store the transmitter address as a transmission opportunity (TXOP) holder associated with the intra-BSS NAV (Noh, [0073], the duration is indicated in a TXOP duration field of an HE-SIG-A field)

As per claim 12, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: 
contend for a wireless medium if the intra-BSS NAV indicates zero and the basic NAV (Atefi, [0122], e.g., has a value of zero)
and in response to gaining access of the wireless medium, transmit a second PPDU (Noh, [0030], an immediate response to a second PPDU previously transmitted by the STA)

As per claim 13, Atefi in view of Noh disclose the apparatus of claim 1, wherein the processing circuitry is further configured to: classify the PPDU as the intra-BSS PPDU (Atefi, [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination) or the inter-BSS PPDU based on a color indicated by a color field of the PPDU (Atefi, [0051], BSS color designation)

As per claim 14, Atefi in view of Noh disclose the apparatus of claim 1, wherein the STA is configured to operate in accordance with one or more from the following group: an Institute of Electrical and Electronic Engineers (IEEE) 802.11ax access point, an IEEE 802.11ax station, an IEEE 802.11 station, and an IEEE 802.11 access point (Noh, [0036], in a task group called Institute of Electrical and Electronics Engineers (IEEE) 802.11ax, HE WLAN (HEW) standardization is under discussion)

As per claim 17, Atefi discloses a method performed by a station (STA), the method comprising configuring the STA to maintain two network allocation vectors (NAVs) including an intra-basic service set (BSS)(intra-BSS) NAV and a basic NAV (Atefi, [0083], In some configurations, an apparatus (e.g., STA) maintains a plurality (e.g., two or more) NAVs. One NAV may be adapted for intra-BSS frames and another NAV may be adapted for inter-BSS frames)
decoding a physical layer (PHY) protocol data unit (PPDU) (Atefi, [0104], begin/initiate preparation of an UL transmission (e.g., an UL PPDU) corresponding to/associated with/in response to/based on information included in the at least first portion of the ULTR)
classifying the PPDU as an intra-BSS PPDU if the PPDU is determined to be an intra-BSS PPDU (Atefi, [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination) and classify the PPDU as an inter-BSS PPDU if the PPDU is determined to be an inter-BSS PPDU (Atefi, [0077], it was assigned/associated (e.g., an inter-BSS AP/TX/apparatus; see also [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination)
Atefi does not explicitly disclose updating the intra-BSS NAV with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address (RA) indicated by the PPDU is not a media access control (MAC) address of the STA; and updating the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV.
Noh discloses updating the intra-BSS NAV with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a (Noh, [0041], If the STA determines that the PPDU is an intra-BSS PPDU, the STA sets/updates its NAV using a duration indicated in the control field of the PPDU, if this new NAV is greater than the existing NAV), and a receiver address (RA) indicated by the PPDU is not a media access control (MAC) address of the STA (Noh, [0042], where the MAC address indicated in the RA field does not match the MAC address of the STA; In some cases, the STA is unable to successfully decode the payload (e.g., PSDU) of the PPDU and thus the STA may not be able to obtain the MAC address indicated in the RA field of the MAC header)
and updating the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV (Noh, [0041], if the STA determines that the received power is equal to or greater than the OBSS PD level, the STA sets/updates its NAV using the duration indicated in a duration field of a control field of the PPDU, if this new NAV is greater than the existing NAV)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Noh related to update the intra-BSS NAV with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address indicated by the PPDU is not a media access control (MAC) address of the STA and update the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the 

As per claim 18, Atefi in view of Noh disclose the method of claim 17, wherein the method further comprises: if the PPDU comprises a contention free (CF)-end frame and the PPDU is classified as the intra-BSS frame, resetting the intra-BSS NAV; and if the PPDU comprises the CF-end frame and the PPDU is classified as the inter-BSS frame, resetting the basic NAV and if the PPDU comprises the CF-end frame and the PPDU is classified as the inter-BSS frame, reset the basic NAV (Atefi, [0077], receives a particular message/signal (e.g., contention free end message/signal) an overlapping BSS apparatus (e.g., AP/TX), that apparatus (e.g., RX/STA) will not adjust, change, reset, modify, and/or adjust one or more parameters/settings corresponding to a preceding/most-recent/last network allocation vector update, which may have been caused by an apparatus (e.g., AP/TX) with which it was assigned/associated (e.g., an inter-BSS AP/TX/apparatus))

As per claim 19, Atefi discloses a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a station (STA) (Atefi, [0012], one or more computer-executable code/instructions, one or more computer-readable medium), the instructions to configure the one or more processors to: 
configuring the STA to maintain two network allocation vectors (NAVs) including an intra-basic service set (BSS)(intra-BSS) NAV and a basic NAV (Atefi, [0083], In some configurations, an apparatus (e.g., STA) maintains a plurality (e.g., two or more) NAVs. One NAV may be adapted for intra-BSS frames and another NAV may be adapted for inter-BSS frames) 
decoding a physical layer (PHY) protocol data unit (PPDU) (Atefi, [0104], begin/initiate preparation of an UL transmission (e.g., an UL PPDU) corresponding to/associated with/in response to/based on information included in the at least first portion of the ULTR)
classifying the PPDU as an intra-BSS PPDU if the PPDU is determined to be an intra-BSS PPDU (Atefi, [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination) and classify the PPDU as an inter-BSS PPDU if the PPDU is determined to be an inter-BSS PPDU (Atefi, [0085], designate/characterize/associate the frame as an intra-BSS frame (or a non-intra-BSS frame (e.g., any frame that is not determined to be an intra-BSS frame) based on the aforementioned comparison and/or determination)
Atefi does not explicitly disclose updating the intra-BSS NAV with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address (RA) indicated by the PPDU is not a media access control (MAC) address of the STA; and updating the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV.
Noh discloses updating the intra-BSS NAV with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV (Noh, [0041], If the STA determines that the PPDU is an intra-BSS PPDU, the STA sets/updates its NAV using a duration indicated in the control field of the PPDU, if this new NAV is greater than the existing NAV), and a receiver address (RA) indicated by the PPDU is not a media access control (MAC) address of the STA (Noh, [0042], where the MAC address indicated in the RA field does not match the MAC address of the STA; In some cases, the STA is unable to successfully decode the payload (e.g., PSDU) of the PPDU and thus the STA may not be able to obtain the MAC address indicated in the RA field of the MAC header)
and updating the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the basic NAV (Noh, [0041], if the STA determines that the received power is equal to or greater than the OBSS PD level, the STA sets/updates its NAV using the duration indicated in a duration field of a control field of the PPDU, if this new NAV is greater than the existing NAV)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Noh related to update the intra-BSS NAV with a duration indicated by the PPDU, if the PPDU is classified as the intra-BSS frame, the duration indicated by the PPDU is greater than a current value of the intra-BSS NAV, and a receiver address indicated by the PPDU is not a media access control (MAC) address of the STA and update the basic NAV with the duration indicated by the PPDU, if the PPDU is classified as the inter-BSS frame or if the PPDU was unable to be classified as either an intra-BSS PPDU or an inter-BSS PPDU and the duration indicated by the PPDU is greater than a current value of the 

As per claim 20, Atefi discloses the non-transitory computer-readable storage medium of claim 19, wherein the one or more processors are further configured to: if the PPDU comprises a contention free (CF)-end frame and the PPDU is classified as the intra-BSS frame, resetting the intra-BSS NAV and if the PPDU comprises the CF-end frame and the PPDU is classified as the inter-BSS frame, resetting the basic NAV (Atefi, [0077], receives a particular message/signal (e.g., contention free end message/signal) an overlapping BSS apparatus (e.g., AP/TX), that apparatus (e.g., RX/STA) will not adjust, change, reset, modify, and/or adjust one or more parameters/settings corresponding to a preceding/most-recent/last network allocation vector update, which may have been caused by an apparatus (e.g., AP/TX) with which it was assigned/associated (e.g., an inter-BSS AP/TX/apparatus))

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER CHEN/Primary Examiner, Art Unit 2462